FILED
                           NOT FOR PUBLICATION                             NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAWN FRANCIS,                                   No. 13-35317

              Plaintiff - Appellee,              D.C. No. 3:12-cv-06023-RBL-JRC

  v.
                                                 MEMORANDUM*
M.D. STEVEN HAMMOND, Chief
Medical Officer, Washington Department
of Corrections, in his individual and
official capacities; M.D. SARA SMITH,
Facility Medical Director, Stafford Creek
Corrections Center, in her individual and
official capacities; M.D. J DAVID
KENNEY, Stafford Creek Corrections
Center, in his individual capacity;
BERNARD WARNER, Secretary,
Washington Department of Corrections, in
his individual and official capacities;
BRANDON WELLS, Correctional
Officer, Airway Heights Corrections
Center, in his individual capacity;
MARTHA HAYES, Correctional Officer,
Airway Heights Corrections Center, in her
individual capacity; WASHINGTON
DEPARTMENT OF CORRECTIONS,

              Defendants - Appellants.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                      Argued and Submitted November 4, 2013
                               Seattle, Washington

Before: SCHROEDER, PAEZ, and BERZON, Circuit Judges.

      Plaintiff-Appellee Shawn Francis brought the underlying action against

prison doctors and officials for deliberate indifference to the plaintiff’s serious

medical needs in violation of the Eighth Amendment. This appeal is from a district

court order granting the plaintiff’s motion for a preliminary injunction ordering the

defendants to send Francis to an orthopedic specialist for evaluation of his right

shoulder.

      At oral argument the parties advised the court that this injunction has now

been complied with. This appeal is therefore moot and must be dismissed because

the plaintiff has received the relief that was ordered. See Honig v. Students of the

Cal. Sch. for the Blind, 471 U.S. 148, 149 (1985). The dismissal of this

preliminary injunction appeal does not affect the underlying district court action.

      DISMISSED.




                                           2